Title: From Alexander Hamilton to William S. Johnson, 27 March 1789
From: Hamilton, Alexander
To: Johnson, William S.



[New York] March 27. 89
Dr Sir

The bearer of this is a Mr. Claxton, who is desirous of being a messenger or something equivalent. I feel an interest in his success, as he is a man of qualifications superior to his present aims. His memorial, which he will deliver you, is of his own drafting, by which you will perceive that he has some literary pretension. He has followed the Printing business; but from the ill effect of it on his health is obliged to seek other employment. He is fœderalist & has suffered as such. He is of good reputation for integrity & has a wife and Children to support.
Yrs. sincerely

A Hamilton

